Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				       DETAILED ACTION
				    EXAMINERS COMMENT
	Claim 9 with a claime status identifier “(previously presented)” is incorrect since the claim 9 was non-elected after the restriction requirement (see applicant’s response filed on April 15, 2022).  Replacement of “(previously presented)” with “(Withdrawn)” is needed in the next communication.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014943522 A2 in view of Romesser et al. (US 5,295,985) or Gupta et al. (US
2012/0181720 A1).
	Rejection is maintained for reasons of the record with the following responses.
As to the recited melt-blending at a temperature above 250oC of claim 1, the examiner has stated “the example 1 ([0044]) and example 12 of [0057]) of JP teach a melt-kneading temperature of 310oC meeting claim 8” in the last office action which would meet the recited melt-blending at a temperature above 250oC of claim 1.
As to new claims 16 and 17, JP teaches an average particle size of 2.1 to 2.5 µm in table 1 and the instant table 2 teaches that Ex. 3 having an average diameter of 2.8 + 1.4 µm has yielded D50 of 19.6 µm.  The average particle size of 2.1 to 2.5 µm taught by JP would fall within scope of the average diameter of 2.8 + 1.4 µm and thus the particles of JP would be expected to meet the recited D50 comprising 5-100 µm of claim 16 and densities of claim 17.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of JP.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
As to new claim 18, JP teaches a monodispersed particle close to a perfect sphere in [0002] which would meet the claim 18.
Applicant asserts that the polyester described in JP does not dissolve in water heated to a temperature as demonstrated by the instant example 2.  But, the example 2 teaches a simple melt-blending of PET and DMSI as opposed to a polymerized PET and DMSI taught by JP.  Applicant failed to show that the polymerized PET and DMSI taught by JP (e.g. example 1) would not be water-dispersible with heating, especially JP teaches the same objective of the instant invention, micronized spherical PPS particles by removing/extracting the polymerized sulfopolyester. Thus, the instant example 2 would have little probative value. 
Furthermore, JP teaches employing other diols at bottom of [0023] and polyols in [0043].  Thus, further utilization of instantly recited poly(alkylene glycol) known to be used for obtaining polyesters taught by Romesser et al. or Gupta et al. in JP would have been obvious.
Applicant asserts that Romesser et al. and Gupta et al. are non-analogous art. 
Applicant’s view of non-analogous art is too narrow.  Attention is directed to Ex parte Talkowski, Appeal 2012-002290 (PTAB June 22, 2013) (informative opinion) explaining that analogous art is not necessarily limited to “two separate tests.”  (1) applicant’s field of endeavor and (2) the problem addressed by applicants.  
Also, see KSR International v. Teleflex, Inc. 550 U.S. at 419-20, where the Court observed that (italics added):
In determining whether the subject matter of a … claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls.  What matter is the objective of the claim.  If the claim extends to what is obvious, it is … [unpatentable[ under § 103.  One of the ways in which a patent’s subject matter can be proved obvious is by noting that there existed at the time of the invention a known problem for which there was an obvious solution encompassed by the patent’s claims.
Especially, JP teaches employing other diols at bottom of [0023] and polyols in [0043] and removal/extraction of the polyester with an aqueous alkali solution in [0034-0037] and [0045] and thus, further utilization of instantly recited poly(alkylene glycol) known to be used for obtaining water-dispersible polyesters taught by Romesser et al. or Gupta et al. in JP would have been obvious since such water-dispersible polyesters would be expected to be removed/extracted easily. 
Applicant further asserts that even if combination of the cited is proper, Romesser et al. and Gupta et al. do not teach or suggest particles comprising melt-blended PPS and polyester.  But, JP already teaches particles comprising melt-blended PPS and polyester and Romesser et al. and Gupta et al. are cited to show the well-known water-dispersible polyester for replacement of the polyester taught by JP.
Applicant further asserts that the instant invention is useful for SLS 3D printing (e.g., non-elected claim 14), but it would be an intended use which would have little probative value for claim claimed method of making PPS particles which can be used to obtain a molded article or other purpose (e.g., non-elected claim 15).  Applicant further asserts that Romesser et al. teach disposable articles obtained from the water-dispersible polyester degradable at temperatures no higher than 70oC and humid conditions as high as 100% relative humidity.  But, Romesser et al. further teach molding at a temperature of 245oC at bottom of col. 14 and thus applicant’s assertion on the degradable temperatures no higher than 70oC would have little probative value.  In other words, the degradable temperatures and molding (processing) temperature would be different.
Applicant further asserts that the instant invention is useful for SLS 3D printing, but it would be an intended use which would have little probative value for claim claimed method of making PPS particles which can be used to obtain a molded article.  Applicant further asserts that Gupta et al. teach a sulfopolyester as a binder in non-woven articles. Gupta et al. teach a melt temperature of 255oC for the sulfopolyester in [0178].
In sum, JP teaches employing other diols at bottom of [0023] and polyols in [0043] and removal/extraction of the sulfopolyester with an aqueous alkali solution in [0034-0037] and [0045] and thus, further utilization of instantly recited poly(alkylene glycol) known to be used for obtaining water-dispersible polyesters taught by Romesser et al. or Gupta et al. in JP would have been obvious since such water-dispersible polyesters would be expected to be removed/extracted easily and applicant failed to show any unexpected result.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/Primary Examiner, Art Unit 1762